         Case 1:18-cv-00128-B Document 30 Filed 06/18/19 Page 1 of 1



                IN TH E UNITE D S TATES DIS TR ICT CO URT
              F O R TH E S O UTH ERN DIS TRICT O F ALABAMA


Mobtown Merch, LLC
                         Plaintiff
    v.
                                                  CIVIL ACTION NO. 18-cv-00128 -B
Moh-BEEL, LLC and
Frederick F. B. Sims

                         Defendants

                                      ENTRY OF DEFAULT

         Plaintiff Mobtown Merch, LLC requests that the Clerk of Court enter default

against Defendant Moh-BEEL, LLC pursuant to Federal Rule of Civil Procedure 55(a).

         It appearing from the record that Defendant has failed to appear, plead or

otherwise defend, the default of Defendant Moh-BEEL, LLC is hereby entered pursuant

to Federal Rule of Civil Procedure 55(a).


Dated this _________
              18th   day of ___________________,
                                June             2019.



                                                          Maria Payne
                                                By:________________________________
                                                         Charles R Diard, Clerk of Court




                               	  
